Citation Nr: 0300639	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-00 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition.  


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  That rating decision, in part, 
denied service connection for the veteran's claimed leg, 
foot, and psychiatric disorders.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service medical records do not reveal 
that he was treated for any foot, leg, or psychiatric 
disorders during service.  

3.  On his separation examination medical history report, 
the veteran reported having cramps in his legs and 
depression or excessive worry; the examining physician 
noted that the veteran reported have cramps in his legs 
when sleeping.

4.  Separation examination revealed that the veteran had a 
normal psychiatric evaluation and a normal evaluation of 
the feet and legs.  

5.  There is no competent medical evidence that shows that 
the veteran currently suffers from any psychiatric 
disorder.  

6.  There is no competent medical evidence which shows 
that the veteran currently suffers from any leg or foot 
disorder. 



CONCLUSIONS OF LAW

1.  A bilateral leg disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  

2. A bilateral foot disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  

3.  A psychiatric disorder was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, 
the Board can issue a final decision because all notice 
and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In this case, the RO has informed the veteran of the 
evidence needed to substantiate his claims for service 
connection in a May 2000 letter to the veteran and the 
January 2002 Statement of the Case.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  The Board concludes that these documents 
informed the appellant of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  Moreover, the RO also 
scheduled the veteran for a VA examination to obtain 
medical evidence related to his claims for service 
connection.

As for VA's duty to assist a veteran, the appellant has 
not identified any additional treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
In its remand, the Board solicited an opinion from a VA 
physician regarding a nexus between a current disorder and 
an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may 
be established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2001).  Establishing direct 
service connection for a disability that has not been 
clearly shown in service requires the existence of a 
current disability and a relationship or connection 
between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Psychoses may be presumed to have been incurred during 
active military service if they manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  However, the Board notes that 
there is absolutely no evidence of record which in any way 
indicates that the veteran has ever been diagnosed with a 
psychosis.  

As noted above, the veteran served in the Air Force from 
August 1962 to January 1965.  He did not have any foreign 
service and he was not awarded any decorations.  The RO 
obtained the veteran's service medical records.  While not 
numerous, these records appear to be complete.  They 
contain entrance and separation examination reports along 
with some treatment records.  A single treatment record 
dated August 1962 indicates "feet hurt" followed by a 
prescription medication treatment for blisters.  In 
December 1964, a separation examination of the veteran was 
conducted.  On the report of medical history, the veteran 
reported having cramps in the legs and depression or 
excessive worry.  The examining physician noted:  "cramps 
in legs, especially when sleeping, nc ns [no complaints, 
no sequela]," and "study difficulties in high school, nc 
ns [no complaints, no sequela]."  On the accompanying 
separation examination report the clinical evaluation of 
the veteran's feet, lower extremities, and psychiatric 
condition was "normal" with no abnormalities noted by the 
examining physician.  

In March 2000 the veteran's private physician submitted an 
abbreviated examination report.  The report indicated that 
the veteran had a diagnosis which included osteoarthritis 
with occasional lower extremity swelling and occasional 
shoulder and leg pain.  This examination also reveals 
"mini-mental status 29/30" which indicates good mental 
status evaluation with no diagnosis of any psychiatric 
disorder.  The same physician submitted a much more 
detailed letter dated August 2000.  Most of the 
disabilities addressed are the veteran's cardiovascular 
disorders.  However, the letter does indicate that the 
veteran has "diffuse arthritis, particularly in the 
shoulder and back."  This letter does not indicate any 
lower extremity disability nor does it indicate that the 
veteran has any psychiatric disorder.  

In July 2001, a VA examination of the veteran was 
conducted.  The veteran reported having arthritis of the 
back and shoulders, but he did not report having any lower 
extremity pain.  The veteran did not report having any 
psychiatric symptoms; however, the examining physician 
noted that the veteran had drowsiness and memory loss as a 
result of being treated with multiple prescription 
medications.  Physical examination revealed "+1 edema in 
the ankles bilaterally" along with varicose veins.  
Examination of the lower extremities was within normal 
functional limits.  On final diagnosis, there was no 
diagnosis of arthritis of the feet or legs.  The only 
diagnosis of any disorder of the lower extremities was of 
bilateral varicose veins.  

The veteran claims service connection for bilateral leg 
and feet disabilities and a psychiatric disorder.  The 
veteran claims that he has arthritis of the legs and feet 
and that he suffers from leg and foot pain.  He also 
claims that he has a psychoneurosis.  The veteran's 
assertions are the only evidence that he has the 
disabilities he claims he has.  There is absolutely no 
medical evidence of record showing that the veteran had a 
psychiatric disorder during service or that he currently 
has a psychiatric disorder.  There is no competent medical 
evidence showing that the veteran has any diagnosis of 
arthritis of the legs or feet.  There is a current 
diagnosis of varicose veins of the legs, but there is no 
competent medical evidence which links this disability to 
service or the leg cramps that the veteran reported having 
on separation examination.  As such the preponderance of 
the evidence is against the veteran's claims for service 
connection.  




ORDER

Service connection for a bilateral leg disorder is denied.

Service connection for a bilateral foot disorder is 
denied.

Service connection for a psychiatric disorder is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

